Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 8-9 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.	In claim 8 it appears that “a worm shaft”, “a worm”, “a worm wheel”, “a gear housing” are the same elements recited in parent claim 1.	In claim 9 line 20 the language “when manufacturing the front-side housing by casting or injection molding of a synthetic resin” is unclear as it does not specify that the recite steps are actually performed.  Only the possibility of such.  Thus it is unclear as to the metes and bounds of the claim.	
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:


(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-8 (as understood) , are rejected under 35 U.S.C. 102(a)(2) as being anticipated by JP 2015-13638.
	JP 2015-13638 discloses a gear housing for an electric power steering device, comprising: 	a front-side housing 41 and a rear-side housing 42 combined in a front-rear 	direction; the front-side housing comprising: 	a worm wheel housing portion (left portion shown in Fig. 4) housing a worm wheel 482 inside, a worm housing portion housing a worm shaft 481 inside, and reinforcing ribs (see annotated Fig. 3 below); 	the worm wheel housing portion having: a worm wheel cylindrical portion 413 arranged around the worm wheel; and a ring shaped worm wheel bottom portion bent inward in a radial direction from a front end portion of the worm wheel cylindrical portion; 	the worm housing portion provided on a part in a circumferential direction of an outer-diameter side portion of the worm wheel housing portion; and 	the one or more reinforcing ribs provided on a front side surface of the front-side housing, extending in a direction in which an engagement reaction force acts between the worm wheel and a worm that is provided on the worm shaft, and spanning between the worm housing portion and the worm wheel bottom portion.	comprising a mounting stay (see annotated Fig. 3 below) protruding toward a front side 

    PNG
    media_image1.png
    395
    543
    media_image1.png
    Greyscale



    PNG
    media_image2.png
    500
    763
    media_image2.png
    Greyscale

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 9 (as best understood) is rejected under 35 U.S.C. 103 as being unpatentable over JP 2015-13638 in view of JP 2012-020647.	JP ‘638 discloses the claimed invention except for a method of molding the front side housing.	However, it is known in the art, as taught by JP ‘647 (see paragraph 0027 of the machine translation) to mold a front side housing using a synthetic resin, where the material is allowed to flow in a cavity from a worm housing portion forming space side for forming the worm housing portion to a worm wheel housing portion forming space side for forming the worm wheel housing portion.	Thus, it would have been obvious to one of ordinary skill in the art at the time the invention was made to make the housing disclosed by JP ‘638 using the molding method disclosed by JP ‘647, in order to quickly and efficiently manufacture the housing.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Kevin Hurley whose telephone number is (571)272-6646. The examiner can normally be reached Monday-Thursday 9 am-5:30 pm Kevin.Hurley@USPTO.GOV.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Minnah Seoh can be reached on 571-270-7778. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/KEVIN HURLEY/
Primary Examiner
Art Unit 3611



January 6, 2022